Exhibit 10.4

SECOND AMENDMENT TO AFFILIATION AGREEMENT

This SECOND AMENDMENT (this “Amendment”) to the Affiliation Agreement, dated as
of April 28, 2011, by and between Total Gas & Power USA, SAS, a société par
actions simplifiée organized under the laws of the Republic of France
(“Parent”), and SunPower Corporation, a Delaware corporation (the “Company”), as
amended by that certain Amendment to Affiliation Agreement, dated as of June 7,
2011, is entered into on this 23rd day of December, 2011, by and between Parent
and the Company. As used herein, the term “Affiliation Agreement” shall refer to
the original Affiliation Agreement, as amended on June 7, 2011, and all other
capitalized terms used in this Amendment and not otherwise defined herein shall
have the meaning given to them in the Affiliation Agreement.

W I T N E S S E T H:

WHEREAS, Parent and the Company desire to amend certain terms of the Affiliation
Agreement as set forth below.

NOW, THEREFORE, in consideration of the foregoing premises and the matters set
forth herein, as well as other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged and accepted, and intending to be
legally bound, Parent and the Company hereby agree as follows:

1. Consent to Woongjin Disposition. The Company owned 19,398,510 shares of
Woongjin Energy Co., Ltd. (“Woongjin Shares”) and began on August 31, 2011 to
sell such Woongjin Shares in open market transactions during regular trading
hours on the Korean Stock Exchange. The Company proposes to sell up to all of
such Woongjin Shares through one or more negotiated block trades, open market
transactions, or a combination of block trades and open market transactions over
a period of time (collectively, the “Woongjin Disposition”). Depending upon the
volume of Woongjin Shares sold by the Company, the Woongjin Disposition could
constitute a sale of the Company’s assets with a value exceeding ten
percent (10%) of the market capitalization of the Company’s determined on the
basis of the Fair Market Value of the Company’s Common Stock immediately
preceding the date of the consummation of the Woongjin Disposition pursuant to
the terms of Section 4.3(d) of the Affiliation Agreement. Based upon the
foregoing, Parent hereby consents to the Woongjin Disposition under
Section 4.3(d) of the Affiliation Agreement and further consents to the sale or
disposition by the Company of all or any portion of the Woongjin Shares as
described above.

2. Definition of Excluded Debt Incurrence. The definition of “Excluded Debt
Incurrence” contained in Article I of the Affiliation Agreement is hereby
amended and restated in its entirety as follows:

‘“Excluded Debt Incurrence’ shall mean (i) in connection with refinancing or
replacing a Convertible Debenture, a new convertible debenture issued on no less
favorable terms than the Convertible Debenture being refinanced or replaced,
with respect to ranking (senior/senior subordinated), financial covenants,
operational covenants, and events of default, and whether issued prior to or
after the replacement of such Convertible Debenture, (ii) Non-Recourse Debt,
(iii) Tenesol Debt, and (iv) guarantees of loans to customers purchasing solar
products of the Company and its Subsidiaries in accordance with that certain
Agreement (Non-Recourse) between SunPower Corporation and First Technology
Federal Credit Union, formerly known as Addison Avenue Federal Credit Union,
dated as of April 27, 2009, as amended by that Amendment 1 dated January 28,
2011 (as further amended from time to time, “First Tech Facility”) and
guarantees of loans or leases by third party lenders or lessors (as applicable)
to customers purchasing or leasing solar products of the Company and its
Subsidiaries subject to limitations substantially similar to the First Tech
Facility, in all cases in an aggregate amount at any time outstanding not to
exceed $5,000,000.”

3. Definition of Indebtedness. The definition of “Indebtedness” contained in
Article I of the Affiliation Agreement is hereby amended and restated in its
entirety as follows:

“Indebtedness” shall mean and include the aggregate amount of, without
duplication (i) all obligations for borrowed money, (ii) all obligations
evidenced by bonds, debentures, notes or other similar instruments, (iii) all
obligations to pay the deferred purchase price of property or services (other
than accounts payable



--------------------------------------------------------------------------------

and accrued expenses incurred in the ordinary course of business determined in
accordance with GAAP), (iv) all obligations with respect to capital leases,
(v) all obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person, (vi) all
non-contingent reimbursement and other payment obligations in respect of letters
of credit and similar surety instruments (including construction performance
bonds)(contingent obligations in respect of letters of credit and similar surety
instruments (including construction performance bonds) shall be excluded), and
(vii) all guaranty obligations with respect to the types of Indebtedness listed
in clauses (i) through (vi) above.”

4. Agreement. All references to the “Agreement” set forth in the Affiliation
Agreement shall be deemed to be references to the Affiliation Agreement as
amended, both by the amendment dated June 7, 2011 and by this Amendment.

5. Headings. The headings set forth in this Amendment are for convenience of
reference purposes only and shall not affect or be deemed to affect in any way
the meaning or interpretation of this Amendment or any term or provision hereof.

6. Confirmation of the Affiliation Agreement. Other than as expressly modified
pursuant to this Amendment, all provisions of the Affiliation Agreement remain
unmodified and in full force and effect. The applicable provisions of
Section 6.1 through and including Section 6.14 of the Affiliation Agreement
shall apply to this Amendment mutatis mutandis.

[Execution page follows.]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective duly authorized officers to be effective as of the date first
above written.

 

TOTAL GAS & POWER USA, SAS

By:

 

/s/ Arnaud Chaperon

  Name: Arnaud Chaperon   Title: President

SUNPOWER CORPORATION

By:

 

/s/ Thomas H. Werner

  Name: Thomas H. Werner   Title: Chief Executive Officer

[Signature Page to Second Amendment to Affiliation Agreement]